 In the Matter of CITY SERVICE TRANSIT Co.andBROTHERHOOD OFRAILROAD TRAINMENCase No. C-2148.Decided April 9, 1942Jurisdiction:bus transportation industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Drexel A. Sprecher,for the Board.Harkavy and Lieb,byMr. Abraham I. Harkavy,of Newark, N. J.,for the respondent.Mr. Frank C. Mooney,of Jersey City, N. J., for the Brotherhood.Mr. Jerome L. Kessler,of Newark, N. J., for the Independent.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Brotherhood ofRailroad Trainmen, herein called the Brotherhood, ' the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Second Region (New York City), issued its complaintdated January 5, 1942, against City Service Transit Co., Newark,New Jersey, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1), (2); (3), and (5) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint, accompaniedby a notice of hearing, were duly served upon the responndent, theBrotherhood, and City Transit Independent Local, herein called theIndependent, a labor organization alleged in the complaint to bedominated and supported by the respondent.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent (1) on and after March 25, 1941,refused to bargain collectively with the Brotherhood, although theBrotherhood had been designated by the majority of the respondent's40 N. L.R. B, No. 58.354 CITY -SERVICE TRANSITCo.355employees within an appropriate unit as their representative for thepurposes of collective bargaining; (2) through its refusal to bargaincollectively with the Brotherhood caused its employees on or aboutApril 5, 1942, to cease work concertedly and to go on strike andremain on strike until on or about April 20, 1941; (3) on or about'April 12, 1941,, initiated, formed and sponsored the Independent andassisted, dominated, contributed to the support of, and interferedwith the administration of said Independent; (4) on or about May 28,1941, entered into a collective bargaining agreement with the Inde-pendent relating to terms and conditions of employment of its em-ployees; (5) on or about June 7, 1941, discharged, and thereafterrefused and continues to refuse to reinstate six of its named employeesbecause they joined or assisted the Brotherhood and because they re-fused to join or assist the Independent; (6) on and after March 15.,1941, vilified, disparaged, and expressed disapproval of the Brother-hood; interrogated its employees concerning their union affiliations;urged, persuaded, threatened, and warned its employees to refrain fromassisting, becoming members of, or remaining members of the Broth-erhood; and, - from on or about April 12, 1941, urged, persuaded,threatened,'and warned its employees to assist, become members of,or remain members of the Independent; and (7) by the foregoingacts interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.On or about January 15. 1942, the respondent filed its answer tothe complaint which, denied that the respondent had engaged in -thealleged unfair labor practices and set forth certain affirmative de-fenses.On or about January '31, 1942, the Independent filed a peti-tion,to intervene, which was referred to the Trial Examiner..Pursuant to notice, a hearing was held on February 16, 17, 18, 19.and 20, 1942, at New York City, before George Bokat, the TrialExaminer duly designated by the Chief Trial Examiner. The Board,the respondent, the Brotherhood, and the Independent were repre-sented"and participated in the hearing.At the hearing the TrialExaminer granted the motion of the Independent to intervene tothe-extent to which the proceedings affected its interests.The ruling)s hereby affirmed.After the close of the hearing the respondent, the Brotherhood, theIndependent; and counsel for the Board entered into a stipulationdated March 11, 1942, in settlement of the case, subject to the ap-proval of the Board.This stipulation provides as follows: 356DECISIONSOF NATIONALLABOR RELATIONS BOARDSTIPULATION1Charges having been filed by the Brotherhood of RailroadTrainmen with the Regional Director of the National LaborRelations Board, hereinafter called the Board, for the SecondRegion, New York City, alleging that City, Service Transit Co.,hereinafter called the"Respondent",has engaged in unfair laborpractices within the meaning of Section 8,subsections(1), (2),(3) and(5) of the National Labor Relations Act, hereinaftercalled the "Act"; the Board, by its Regional Director, havingduly issued and served a complaint and notice of hearing uponall parties,service of which is hereby acknowledged by all par-ties; said complaint alleging that the respondent had engagedin unfair labor practices within the meaning of Section 8, sub-sections(1), (2), (3) and(5) of the Act;answers having beenfiled by the Respondent;hearings having been held from Febru-ary 16 through February 19, 1942, during which hearing theCityTransit Independent Local intervened as a party in interest,and it being the desire of all parties to settle and dispose of thisproceeding;IT IS HEREBY STIPULATED AND AGREED by and between the Re-,spondent, the Brotherhood of Railroad Trainmen, the CityTransit Independent Local and Drexel A. Sprecher,attorneyfor the Board, that:-I.The Respondent is a corporation duly organized under andexisting by virtue of the laws of the State of New Jersey,havingits principal office and place of business at 875 Summer Avenue,Newark, New Jersey.The Respondent is engaged in operatingregular bus lines from North Newark, New Jersey, to Ruther-ford, New Jersey,and from Rutherford,New Jersey,to Teaneck,New Jersey,and is also engaged in operating buses under charterfor both interstate and intrastate runs.II.The Respondent,in the course and conduct of its business,for the year 1941,caused and since then has continuously causedover 75'percent of the materials used in the operations of itsbusiness to be purchased, delivered and transported in interstatecommerce from and through the States of the United States otherthan the State of New Jersey; in the operation of its regularbus lines the Respondent carries a large number of passengerswho are in the course of commuting between places in the Stateof New Jersey and New York City,in the State of New York.In the operation of chartered buses the Respondent uses approxi-mately one-half of its fleet of buses for interstate charter work.All these buses are registered in at least six States other thanthe State of New Jersey, and in doing interstate charter work, CITY SERVICE TRANSIT CO.357the Respondent operates subject to the rulings of the InterstateCommerce Commission.During the year -1941, the total reve-nues of the Respondent derived from, the operation of regularbus lines and 'from charter work exceeded $80,000. ,III. The Respondent concedes that it is engaged in interstatecommerce within the meaning of the National Labor RelationsAct.IV. Brotherhood of Railroad Trainmen, hereinafter calledthe "Brotherhood," and City Transit Independent Local, herein-after called the "Independent," are each labor organizationswithin the meaning of Section 2, subdivision (5) of the Act.V. The Respondent, the Brotherhood and the Independent,each waive any and all rights to a further hearing in this pro-ceeding by or before the Board, and each waives its rights inthe making of findings of fact and conclusions of, law by theBoard, except as hereinafter set forth.VI. All bus operators of the Respondent, exclusive of office,garage and supervisory employees, constitute a unit appropriatefor purposes of collective bargaining within the meaning ofSection 9, subdivision (b) of the Act.The Brotherhood hasbeen designated as and is the representative of all the employeesin said unit for the, purposes of collective bargaining within the:meaning of Section 9, subdivision (a) of the Act.VII. The parties hereto hereby agree to the issuance by theBoard, without further notice or proceeding, of an order, sub-stantially in the following form, which order shall have thesame force and effect as if made after full hearing, presentationof evidence and the making of findings of fact and conclusionsof law :ORDERRespondent, its officers, agents, successors and assigns, shall:1.Cease and desist from-(a) In any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization,to form, join or assist a labor organization, to bargain collec-tively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed by Section 7of the National Labor Relations Act.(b)Dominating or interfering with the formation or ad-ministration of the City Transit Independent Local or any otherlabor organization and from lending support, financial or other-wise, to City Transit Independent Local or any other labororganization. 358DECISIONS OF NATIONAL ;LABOR RELATIONS BOARD(c)Discouragingmembership in Brotherhood of RailroadTrainmen or any other labor organization of its employees, bydiscriminating in regard to their hire and tenure of employmentor any term or condition of their employment.-(d)Refusing to bargain collectively with Brotherhood ofRailroad Trainmen as the exclusive representative of its busoperators, exclusive of office, garage and supervisory employees.2.Take-the following affirmative action to effectuate the poli-cies and purposes of the National Labor Relations Act:(a)Bargain collectively, upon request, with the Brotherhoodof Railroad Trainmen as representative of the majority of itsbus operators, exclusive of office, garage and supervisory em-ployees.(b)Withdraw all recognition from City Transit IndependentLocal, as the representative of any of its employees, for the pur-pose of dealing with the Respondent, concerning grievances,labor disputes, rates of pay, wages, hours of work, or other con-ditions of employment; completely disestablish said Independentas such representative, by notifying said Independent that recog-nition has been 'withdrawn and that any and all contracts andagreements between the Respondent and said Independent arevoid and of no effect.(c)Offer to John DeMeo, Thomas Goglia, John Hull, JohnPedone, Charles Schwab, and Thomas Sparta, immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rightsand privileges.(d)Make whole John DeMeo, Thomas Goglia, John Hull,John Pedone and Thomas Sparta, and each one of them, forearnings lost between June 7, 1941 and the date of offer of re-instatement, by paying to each of them, respectively, the follow-ing sums of money :John DebZeo---------------------------------------$752.73Thomas Goglia------------------------------------880.09.John Hull-----------------------------------------436.82John Pedone--------------------------------------581.31Thomas Sparta------------------------------------325.40(e)Immediately post copies of the notice attached hereto andmade a part hereof, and marked Appendix A, in conspicuousplaces throughout the Respondent's premises,and maintain saidnotices for a period of sixty (60) consecutive days from theposting of such notice;The notice is set forth as Appendix "A" to this Decision and Order. CITY SERVICE TRANSIT CO.359(f)Notify, the Regional Director for the National LaborRelations Board, for the Second Region, within ten (10) daysof the date of the approval of the National Labor RelationsBoard of the stipulation upon which this order is based, whatsteps the Respondent has taken to comply therewith.VIII. The parties hereto hereby agree and consent to theentry of the proper Circuit Court of Appeals of an order en-forcing the terms of the Board's Order 'described in ParagraphVII of this stipulation. It is further agreed that the partieshereto hereby waive notice of the application by the NationalLabor Relations Board to said Circuit Court-of Appeals for saidenforcement order and waive all rights to contest the entry of_said order.IX. The entire agreement between the parties with respect tothe settlement of the issues in this proceeding is containedwithin.the terms of this instrument, and there is no verbal agree-ment of any kind which varies, alters or adds, to this stipu-lation.X. This stipulation is subject to the approval of the Nationalupon such approval.XI. The amended charge filed by the Brotherhood, the com-plaint, notice of hearing, the answer of the Respondent, and thisstipulation shall be filed with the office of the Chief Trial Exam-iner in Washington, D. C., and shall constitute the entire recordin this proceeding.On March 30, 1942, the Board issued its order approving the abovestipulation,making it part of the' record in the case, and pursuantto Article II, Section 36, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, transferring the proceedingto the Board for the purpose of entry of a decision and order by theBoard pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTCityService Transit Co., a New Jersey corporation,having itsprincipal office and place of business in Newark,New Jersey, is en-gaged in operating regular bus lines from North Newark,New Jersey,to Rutherford,New Jersey,and from Rutherford, New Jersey, toTeaneck,New Jersey,and is also engaged in operating buses under 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharter for both interstate and intrastate runs.In the operation ofchartered buses the respondent uses approximately one-half of itsfleet of buses for interstatecharter work.During 1941 the respond-ent purchased materials,75 percent of which were shipped to andfrom pointsoutside theState of New Jersey.During the same periodthe respondentderivedfrom the operation of regular bus lines andfrom charter work total revenues in the amount exceeding$80,000.The respondent admitsthatit is engaged in commerce within themeaning ofthe Act.We find that the above-describedoperationsconstitutea continuousflow of trade, traffic, and commerce among the severalStates.ORDERUpon the basis of the abovefindings offact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor RelationsAct, theNationalLaborRelations Boardhereby ordersthat CityServiceTransit Co., Newark,New Jersey, itsofficers, agents,successors,and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining,or coercing itsemployees in the exerciseof their rightsto self-organization,to form,join, or assist a labor organization,to bargaincollectively throughrepresentatives of their own choosing,and to engage in concertedactivities for the purpose of collectivebargainingor other mutualaid or protection,as guaranteed by Section7 of theNational LaborRelations Act;(b)Dominating or interferingwith theformation or administra-tion of theCityTransit Independent Local or any other labor organ-ization andfrom lendingsupport, financial or otherwise,toCityTransit IndependentLocal or anyother labor organization;(c)Discouraging membershipin Brotherhoodof Railroad Train-men or any otherlabor organizationof its employees,by discriminat-ing in regardto their hireand tenure of employment or any termor condition of their employment;(d)Refusing to bargaincollectively withBrotherhood of RailroadTrainmen as the exclusive representative of its bus operators,exclu-sive of office, garage,and supervisory employees.2.Take the following affirmative action to effectuate the policiesand purposes of the National Labor Relations Act:(a)Bargain collectively,upon request,with theBrotherhood ofRailroad Trainmen as representative of the majority of its busoperators,exclusive of office, garage and supervisory employees;(b)Withdraw all recognitionfrom CityTransit IndependentLocal, as the representative of any of its employees,for the purpose CITY SERVICE TRANSITCO.'361of dealing with the respondent, concerning grievances, labor disputes,rates of pay, wages, hours of work, or other conditions of employ-ment; completely disestablish said Independent as such representa-tive, by notifying said, Independent that recognition has been with-drawn and that any and all contracts and agreements between therespondent and said Independent are void and of no effect;(c)Offer to John DeMeo, Thomas Goglia, John Hull, JohnPedone, Charles Schwab, and Thomas Sparta, immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges;(d)Make whole John DeMeo, Thomas Goglia, John Hull, JohnPedone and Thomas Sparta, and each one of them, for earningslost between June 7, 1941, and the date of offer of reinstatement, bypaying to each of them, respectively, the following sums of money:John DeMeo-------------------------------------------- $752.73Thomas Goglia-----------------------------------------880.09JohnHull----------------------------------------------436.82John Pedone--------------------------------------------581.31Titbmas Sparta-----------------------------------------325.40(e) Immediately .post copies of the notice attached hereto andmade a part hereof, and marked Appendix A, in conspicuous placesthroughout the respondent's premises, and maintain said notices fora period of sixty (60) consecutive days from the posting of suchnotice;(f)Notify the Regional Director for the National Labor RelationsBoard, for the Second Region, within ten (10) days of the date ofthe approval of the National Labor RelationsBoard ofthe stipula-tion upon which this Order is based, what steps therespondent hastaken to comply, therewith.APPENDix ANOTICE TO EMPLOYEES OF CITY SERVICE TRANSIT CO.Posted pursuant to agreement with the National LaborRelationsBoard.1.The City Service Transit Co. will not in any manner interferewith, restrain or coerce its employees in the exercise of their rightsto self-organization, to form, join or assist any labor organization,to bargain collectively through representatives of their own,choosingand to engage inconcerted activities for the purposes of collectivebargaining and other mutual aid or protection as guaranteed by,Sec-tion 7 of the National Labor Relations Act.2.The City Service Transit Co. will not dominate or interferewith the formation or administration of any labor organization of 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDits employees, and will not contribute financial or other support toany labor organization of its employees.3.City Service Transit Co. withdraws, and will refrain from allrecognition of City Transit Independent Local as the representativeof any of its employees for the purpose of collective bargaining andcompletely disestablishes it as such representative, and all contracts,agreements, understandings and arrangements elitered into betweenthe City Service Transit Co. and the City Transit Independent Local,including the agreement, dated May 28, 1941, are cancelled and willnot be given effect.4.City Service Transit Co. will not urge, persuade or warn itsemployees from becoming or remaining members of the Brotherhoodof Railroad Trainmen, and it will not threaten the said employeeswith discharge and other reprisals if they become members thereof.5.City Service Transit Co. will not discourage membership in theBrotherhood of Railroad Trainmen, or any other labor organization;by discriminating in regard to hire and tenure of employment orterm or condition of employment.6.City - Service Transit - Co. - will reinstate John DeMeo, ThomasGoglia, John Hull, John Pedone, Charles Schwab and Thomas Spartato their positions, without prejudice to their seniority or other rightsand privileges. ,7.City Service Transit Co. will bargain collectively with theBrotherhood of Railroad Trainmen, as the representatives of itsbus'operators, exclusive of office, garage and- supervisory employees,in respect to rates of pay, wages,.hours of work and- other conditionsof employment.- Dated :CITY SERVICETRANSIT CO.By ------------------------Official